EXHIBIT 10.1




STOCK REDEMPTION AGREEMENT







THIS AGREEMENT, made and entered into this 4th day of December, 2002, is by and
between Clinton J. Sallee and Frederick T. Manlunas (collectively, the
“Seller”), and Sitestar Corporation, a Nevada corporation (the “Company”).
 Company and Seller shall sometimes be referred to individually as the “Party”
and collectively as the “Parties.”




W I T N E S S E T H




WHEREAS, the Seller is the owner and holder of record of 32,483,346 shares of
the issued and outstanding shares of the capital stock of the Company (the
“Shares”); and




WHEREAS, the Company desires to repurchase the Shares, and the Seller desires to
sell, or cause to be sold, the Shares upon the terms and subject to the
conditions hereinafter set forth.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, and in order to consummate the purchase
and sale of the Shares aforementioned, it is hereby agreed as follows:




ARTICLE 1

PURCHASE AND SALE; CLOSING




1.1

Purchase and Sale of the Shares.  Subject to the terms and conditions
hereinafter set forth, at the closing of the transaction contemplated hereby,
the Seller shall sell, convey and transfer the Shares and deliver to the Company
certificates representing such stock, and the Company shall purchase from the
Seller the Shares in consideration of the purchase price set forth in Section
1.2 of this Agreement. The certificates representing the Shares shall be duly
endorsed for transfer or accompanied by appropriate stock transfer powers duly
executed in blank, in either case with signatures guaranteed in the customary
fashion.




1.2

Consideration.  At the Closing (as hereinafter defined), the Company shall
redeem the Shares for the sum of $766,659 (the “Redemption Price”).  




1.3

Procedure for Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”), shall be held at such place as is agreed upon by the
Parties on or before the 4th day of December, 2002, (the “Closing Date”).




1.4

Payment of Redemption Price.  Payment of the Redemption Price shall be made by
the Company on the Closing Date:




a.

by delivery of a Promissory Note (the “Note”) to the Seller in the amount of
$766,659 substantially in the form attached hereto as Exhibit 1.4.a including
the following material terms:




4

--------------------------------------------------------------------------------




i.

The Note shall be secured by all of the Shares as evidenced by a Pledge and
Irrevocable Proxy Security Agreement containing customary terms and conditions.
 In the event of a default on the Note, the Shareholder shall be permitted to
exercise all rights under the Pledge and Irrevocable Proxy Security Agreement.  




ii.

The Note will be fully amortized over 23 months, with no interest, paid in equal
monthly installments of $33,333, with the first payment to be made on the
Closing Date and each consecutive payment to be made on the 15th day of each
month for 22 consecutive months thereafter.




iii.

The Note shall bear a penalty of $100 per day for any late payment.




iv.

The Note shall be deemed in default in the event the monthly payment is more
than ten days late, provided, however, that the Company shall have ten days
following the receipt of written notice to cure such default.




v.

Seller shall have anti-dilution protection on any unredeemed Shares during the
term of the Note which shall only be effective if there is a non-cured default
under the Note.




b.

by delivery of a Pledge and Irrevocable Proxy Security Agreement substantially
in the form attached hereto as Exhibit 1.4.b including the following material
terms:  




i.

Seller shall retain possession of the Shares until payment is received for such
Shares provided that the Parties will agree on a schedule pursuant to which the
Shares shall be turned over to the Company.




ii.

To provide additional security to the Seller for the Note, Company shall provide
the Seller with a UCC-1 Financing Statement on the Shares.




1.5

Shareholder Rights of Review and Inspection.  For the duration of the Note,
Seller shall have the right to review timely internal financial statements and
request any reasonable reports they deem necessary. Seller reserves the right to
visit and/or inspect any Company facility during the life of the Note during
reasonable business hours and upon reasonable notice.




1.6

Deliveries by Company.  At the Closing, Company shall deliver the following:




a.

To the Seller, the Note;




b.

To the Seller, Resolutions of the Board of Directors authorizing the Company to
redeem the Shares in accordance with this Agreement; and




c.

All other documents, instruments and writings required by this Agreement to be
delivered by Company at the Closing.




5

--------------------------------------------------------------------------------




1.7

Insurance.  On or before closing, the Company shall take out a term life
insurance policy on the life of Frank Erhartic, Jr. immediately after Closing
with a face value of $750,000 for the term of the Note at the Company’s expense.
 The Company shall assign to Seller the proceeds of such policy in an amount
sufficient to satisfy all amounts due under the Note to the Seller.




1.8

Representation.  Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of Nevada.  This Agreement
constitutes a valid and binding obligation of the Company, enforceable against
it in accordance with its terms.  The Company is authorized to enter into the
transactions contemplated by this Agreement.




1.9

Capitalization.  The authorized capital stock of the Company consists of
310,000,000 authorized shares of stock, par value $.001, of which 300,000,000
are common shares and 10,000,000 are preferred shares, of which 99,892,229
common shares and no preferred shares are presently issued and outstanding.  As
of the Closing Date, there will not be outstanding any warrants, options or
other agreements on the part of the Company obligating the Company to issue any
additional shares of equity securities or any of its securities of any kind.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller warrants and represents:




a.

The Seller is not a party to any agreement, written or oral, creating rights in
respect of any of the Shares in any third person or relating to the voting of
the Shares.




b.

Seller is the lawful owner of the Shares, free and clear of all security
interest, liens, encumbrances, equities and other charges.




c.

There are no existing warrants, options, stock purchase agreements, or
restrictions of any nature, relating to the Shares.




ARTICLE 3

GENERAL




3.1

Survival. Each of the Parties to this Agreement covenants and agrees that the
representations, warranties, covenants and statements and agreements contained
in this Agreement shall survive the Closing Date.




3.2

Entire Agreement.  This Agreement, together with the Exhibits referred to
herein, which are incorporated herein by this reference, and the agreements
referred to herein, shall constitute the entire agreement between the Parties
hereto with respect to the transactions contemplated hereby.




6

--------------------------------------------------------------------------------




3.3

Choice of Law.  This Agreement and the rights of the Parties hereunder shall be
governed by and construed in accordance with the laws of the State of California
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws.




3.4

Jurisdiction.  The Parties submit to the jurisdiction of the Courts of the
County of Orange, State of California or a Federal Court empaneled in the State
of California for the resolution of all legal disputes arising under the terms
of this Agreement, including, but not limited to, enforcement of any arbitration
award.




3.5

Expenses.  Each Party hereto shall bear their own expenses incurred pursuant to
this Agreement except as otherwise specifically set forth herein.




3.6

Invalid Provisions.  If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable.  This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance wherefrom.  Furthermore, in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically by the Company as a part hereof a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.




3.7

Number and Gender of Words.  When the context so requires in this Agreement,
words of gender shall include either or both of the other genders and the
singular number shall include the plural.




3.8

Assignment. This Agreement shall be binding upon the Parties, their successors
and assigns, and prior to the Closing Date shall not be assignable without the
express written consent of all Parties.




3.9

Amendments.

This Agreement may be amended only by a written agreement executed by all of the
Parties.




3.10

Notices.  Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties to be desirable, to be
given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, or mailed by registered or certified
mail, postage prepaid, with return receipt requested, to the addresses of the
Parties as follows:




a.

To:

 “Seller”

Clinton J. Sallee

15303 Ventura Boulevard, Suite 1510

Sherman Oaks, CA 91403




7

--------------------------------------------------------------------------------




Frederick T. Manlunas

15303 Ventura Boulevard, Suite 1510

Sherman Oaks, CA 91403




b.

To:

“Buyer”

Sitestar Corporation

7109 Timberlake Road

Lynchburg, VA  24502

Attn: Frank Erhartic, Jr., President




c.

With Copy To:

Oswald & Yap




16148 Sand Canyon Avenue

Irvine, CA 92618

Fax:

(949) 788-8980

Attn:

Lynne Bolduc, Esq.




The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, said notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient.  If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal.




3.11

Authority.

Each Party executing this Agreement warrants his authority to execute this
Agreement.




3.12

Attorneys’ Fees.  In the event any Party hereto shall commence legal proceedings
against the other to enforce the terms hereof, or to declare rights hereunder,
as the result of a breach of any covenant or condition of this Agreement, the
prevailing party in any such proceeding shall be entitled to recover from the
losing party its costs of suit, including reasonable attorneys' fees, as may be
fixed by the court.




3.13

Counterparts.

This Agreement may be executed in several counterparts and it shall not be
necessary for each party to execute each of such counterparts, but when all of
the Parties have executed and delivered one of such counterparts, the
counterparts, when taken together, shall be deemed to constitute one and the
same instrument, enforceable against each party in accordance with its terms.




3.14

Facsimile Signatures.

The Parties hereto agree that this Agreement may be executed by facsimile
signatures and such signatures shall be deemed originals.  The Parties further
agree that within ten days following the execution of this Agreement, they shall
exchange original signature pages.    




[SIGNATURE PAGE FOLLOWS]




8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
Parties hereto, all on the date first above written.




“SELLER”










  /s/ Clinton J. Sallee

  /s/ Frederick T. Manlunas






By:

Clinton J. Sallee

By:

Frederick T. Manlunas










“PURCHASER”




SITESTAR CORPORATION










  /s/ Frank Erhartic, Jr.






By:

Frank Erhartic Jr.

Its:

President







9

--------------------------------------------------------------------------------


